1 Reported in 255 N.W. 828.
This is a companion case to State v. Smith, 192 Minn. 237,255 N.W. 826. The defendant here is the Ginsberg referred to in that opinion. The evidence in this case is substantially the same as in the Smith case except that Ginsberg did not testify and that he took a more active part in the offense than did Smith. The same questions are raised by this appeal that were raised by Smith. The same result must follow. The judgment appealed from is affirmed, and the sentence imposed by the trial court is directed to be executed. *Page 242